Order granting summary judgment under rules 113 and 114 of the Rules of Civil Practice and the judgment entered thereon reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The pleadings and proof raise issues of fact as to presentment for payment and due notice of dishonor, as well as usury, which can be disposed of only by trial. The power specifically authorizes the agent to pledge the principal’s property and borrow money. In view of the decision on the motion for summary judgment, the appeal from the order entered on October 17, 1935, denying motion to require the deposition of a third party for use upon a motion for summary judgment is dismissed. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.